Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 7 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claims are replete with instances of claim limitations lacking antecedent basis. The following listing is exemplary, and is not intended to be an exhaustive listing of errors. Claim 1 recites “the rotating rod” and “the chain,” claim 2 recites “the internal threads” and “the tension return spring,” and claim 3 recites “the upper end surface” and “the side wall.” These limitations lack antecedent basis. Applicant is required to review and correct all claim language to conform to standard US practice.



Allowable Subject Matter
Claims 1 – 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, neither discloses nor suggests a sliding tool comprising a seat board, sliding plates, a hand-operated chain wheel, and a pushing device, wherein the pushing device includes a rotating shaft, a chain wheel, rotating devices, and positioning devices and, wherein the rotating device rotates counterclockwise with the rotating shaft, and cannot rotate clockwise with the rotating shaft; the distance between the two positioning devices is controlled by controlling the rotation direction of the rotating shaft; the counterclockwise rotation of the rotating shaft increases the distance between the two symmetrically positioning devices, and the 30Attorney Docket No.: MY3-006 (PATENT) distance-increased positioning devices are matched with the rotating devices to enhance force between the rotating devices and the ice surface so as to provide power for the sliding tool. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dower (3,760,905) discloses a human body power converter;
Franks (6,257,607) discloses a mount for cycle shift and brake handles;
Charles (6,511,079) discloses a convertible snow cycle/bicycle apparatus;
Lasher (8,888,116) discloses a suspension for a handcycle;
Nelson (2003/0122330) discloses a human powered snow vehicle;
Lindsay et al. (2006/0226628) disclose a mobility assistance vehicle;
Reed (2019/0002055) discloses an all limb powered and steered front wheel drive land vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN D WALTERS/Primary Examiner, Art Unit 3618